Case: 20-60424     Document: 00515832795         Page: 1     Date Filed: 04/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     April 22, 2021
                                  No. 20-60424
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Juan Carlos Hernandez,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 211 450


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Juan Carlos Hernandez, a native and citizen of Mexico, petitions this
   court to review the decision of the Board of Immigration Appeals (BIA)
   affirming the decision of the Immigration Judge (IJ) denying his application
   for withholding of removal and dismissing his appeal of the IJ’s denial of his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60424        Document: 00515832795        Page: 2   Date Filed: 04/22/2021




                                    No. 20-60424


   application for relief under the Convention Against Torture (CAT).
   Hernandez specifically contends that the BIA erred in its conclusion that his
   proposed particular social group (PSG), males between the ages of 25 and 45
   who have not lived in Mexico for over ten years, was not a legally cognizable
   PSG, and that he did not establish that he would face persecution on account
   of this proposed PSG if he returned to Mexico. He also argues that the BIA
   erred in dismissing his application for relief under the CAT, contending that
   he would be tortured or killed if he were removed to Mexico.
            We review factual findings under the substantial evidence standard
   and legal questions de novo. Orellana-Monson v. Holder, 685 F.3d 511, 517-18
   (5th Cir. 2012). Under the substantial evidence standard, we may not reverse
   the BIA’s factual findings unless “the evidence was so compelling that no
   reasonable factfinder could conclude against it.” Wang v. Holder, 569 F.3d
   531, 537 (5th Cir. 2009). Among the factual findings that we review for
   substantial evidence is the conclusion that an alien is not eligible for
   withholding of removal. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir.
   2006).
            Hernandez asserts that he would likely be persecuted in Mexico on
   account of his membership in his proposed PSG because people would
   perceive him as wealthy after having lived in the United States for over 10
   years. However, substantial evidence supports the decision that Hernandez
   did not establish that he was a member of a legally cognizable PSG. We have
   repeatedly held that persons perceived as wealthy because they are returning
   to their home country from the United States do not constitute a sufficiently
   particular and socially visible PSG. See Gonzalez-Soto v. Lynch, 841 F.3d 682,
   684 (5th Cir. 2016); see also Castillo-Enriquez v. Holder, 690 F.3d 667, 668
   (5th Cir. 2012).




                                         2
Case: 20-60424      Document: 00515832795          Page: 3    Date Filed: 04/22/2021




                                    No. 20-60424


           Substantial evidence also supports the decision that Hernandez did
   not demonstrate a “clear probability” of persecution based on his proposed
   PSG. Chen, 470 F.3d at 1138. Hernandez does not present any evidence that
   he will be targeted for any reasons other than purely financial or general
   criminal motives, which we have held do not rise to the level of persecution.
   See Garcia v. Holder, 756 F.3d 885, 890 (5th Cir. 2014); Castillo-Enriquez, 690
   F.3d at 668; Thuri v. Ashcroft, 380 F.3d 788, 792-93 (5th Cir. 2004).
   Furthermore, Hernandez’s citation of the past incidents involving the theft
   of his family’s livestock in Mexico before he left for the United States and the
   attacks on his brother who travels for work as evidence that he would face
   persecution if he returned to Mexico is unavailing, as these incidents did not
   constitute persecution on account of membership in Hernandez’s proposed
   PSG. Additionally, while Hernandez cites to the general conditions of
   Mexico as evidence that he would face persecution, he does not show specific
   details indicating that he personally, on account of his proposed PSG, would
   be singled out for persecution. See Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir.
   2004)
           Lastly, although Hernandez indicated in his notice of appeal to the
   BIA that he was appealing the IJ’s decision denying his application for
   withholding of removal and relief under the CAT, he challenged only the IJ’s
   denial of withholding of removal in his brief before the BIA. We therefore
   lack jurisdiction to review Hernandez’s claim for relief under the CAT
   because he has not exhausted the claim, and the petition will be dismissed as
   to this claim. See Vazquez v. Sessions, 885 F.3d 862, 868 (5th Cir. 2018);
   Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir. 2001).
           Accordingly, the petition for review is DENIED IN PART and
   DISMISSED IN PART.




                                          3